FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File No. 000-30972 HIP ENERGY CORPORATION (Translation of registrant’s name into English) Suite 404 – 999 Canada Place, World Trade Centre, Vancouver, BC, CanadaV6E 3E2 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] NOTE:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. HIP ENERGY CORPORATION TO: British Columbia Securities Commission Alberta Securities Commission -and- BDO Canada LLP -and- Malone Bailey LLP RE: Notice of Change of Auditor pursuant to Section 4.11 of National Instrument 51-102 – Continuous Disclosure Obligations Pursuant to Section 4.11(7) of National Instrument 51-102, Hip Energy Corporation (the“Company”) hereby gives notice of the change of its auditor from BDO Canada LLP to Malone Bailey LLP. In accordance with National Instrument 51-102, the Company hereby states that: 1.BDO Canada LLP has resigned as the Company’s auditor, effective March 6, 2012; 2.Malone Bailey LLP was appointed as the Company’s auditor, effective March 6, 2012; 3. the resignation of BDO Canada LLP and the appointment of Malone Bailey LLP as the Company’s auditor have been considered and approved by the Company’s Audit Committee and Board of Directors; 4. there were no reservations in BDO Canada LLP’s report on the Company’s financial statements for the year ended November 30, 2011 or any subsequent period; and 5. there have been no “reportable events” within the meaning assigned under subsection 4.11(1) of NationalInstrument 51-102. DATED the 14th day of March, 2012. BY ORDER OF THE BOARD OF DIRECTORS /s/ Richard Coglon Richard Coglon President BDO Tel: Fax: www.bdo.ca BDO Canada LLP 600 Cathedral Place 925 West Georgia Street Vancouver BCV6C 3L2Canada Direct Line:(604) 443-4732 E-mail:mmadsen@bdo.ca 31-1119748 British Columbia Securities Commission P.O. Box 10142, Pacific Centre 701 West Georgia Street Vancouver, B.C. V7Y 1L2 Alberta Securities Commission Suite 600, 250–5th St. SW Calgary, Alberta, T2P 0R4 We have read the statements made by Hip Energy Corporation in the attached copy of Change of Auditor Notice dated March 14, 2012, which we understand will be filed pursuant to Section 4.11 of the National Instrument 51-102. We agree with the statements in the Change of Auditor Notice dated March 14, 2012. Yours very truly, (signed) “BDO CANADA LLP” Chartered Accountants malonebailey LLP CERTIFIED PUBLIC ACCOUNTING FIRM We have read the statements made by Hip Energy Corporation in the attached copy of Change of Auditor Notice dated March 14, 2012, which we understand will be filed pursuant to Section 4.11 of the National Instrument 51-102. We agree with the statements in the Change of Auditor Notice dated March 14, 2012. Yours very truly, “MaloneBailey, LLP” Malone Bailey LLP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HIP ENERGY CORPORATION /s/ Richard Coglon Richard Coglon President Date: March 19, 2012
